Case 1:21-cv-21846-JLK Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Civil Case Number: ________________

                                                     :
 Elaine Torres,                                      :
                                                     :
                         Plaintiff,                  :
 vs.                                                 :
                                                     :
 Sprechman & Fisher, P.A.,                           :
                                                     :
                         Defendant.                  :
                                                     :
                                                     :

                                             COMPLAINT

         For this Complaint, the Plaintiff, Elaine Torres, by undersigned counsel, states as follows:

                                           JURISDICTION

         1.       This action arises out of Defendant’s repeated violations of the Fair Debt

  Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

  Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

  a consumer debt.

         2.       Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

         3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

  Defendant transacts business in this District and a substantial portion of the acts giving rise to

  this action occurred in this District.

                                               PARTIES

         4.       The Plaintiff, Elaine Torres (“Plaintiff”), is an adult individual residing in Miami,

  Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and 559.55(2).
Case 1:21-cv-21846-JLK Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 5




        5.      The Defendant, Sprechman & Fisher, P.A. (“Sprechman”), is a Florida business

  entity with an address of 2775 Sunny Isles Boulevard, Suite 100, Miami, Florida 33160,

  operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

  1692a(6) and is a “creditor” as defined in 559.55(3).

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

  creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

  family, personal or household purposes and which meets the definition of a “debt” under 15

  U.S.C. § 1692a(5).

        8.      The Debt was purchased, assigned or transferred to Sprechman for collection, or

  Sprechman was employed by the Creditor to collect the Debt.

        9.      Sprechman attempted to collect the Debt and, as such, engaged in

  “communications” as defined in 15 U.S.C. § 1692a(2).

    B. Sprechman Engaged in Harassment and Abusive Tactics

        10.     By letter dated July 22, 2020, Sprechman notified Plaintiff that it was attempting

  to collect the Debt and advised Plaintiff of her right to dispute the Debt.

        11.     Around the end of July 2020, during its initial conversation with Plaintiff,

  Sprechman threated the sue Plaintiff if an immediate payment of the Debt was not made.

        12.     Such threat overshadowed Plaintiff right to dispute the Debt within 30 days of

  receipt of the July 22, 2020 letter.

        13.     Sprechman’s actions caused Plaintiff a great deal of confusion, stress and anxiety.
Case 1:21-cv-21846-JLK Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 5




    C. Plaintiff Suffered Actual Damages

        14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

  Defendants’ unlawful conduct.

        15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

  Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

  fear, frustration and embarrassment.

                                              COUNT I

                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        16.     The Plaintiff incorporates by reference Paragraphs 1 through 15 of this Complaint

  as though fully stated herein.

        17.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

  in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

  connection with the collection of a debt.

        18.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

  deceptive, or misleading representation or means in connection with the collection of a debt.

        19.     The Defendant’s conduct violated 15 U.S.C. § 1692e(5) in that Defendant

  threatened to take action that could not legally be taken or that was not intended to be taken.

        20.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

  employed false and deceptive means to collect a debt.

        21.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

  unfair and unconscionable means to collect a debt.

        22.     The Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant

  overshadowed Plaintiff’s right to dispute a debt within thirty days.
Case 1:21-cv-21846-JLK Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 5




        23.     The foregoing acts and omissions of the Defendant constitute numerous and

  multiple violations of the FDCPA, including every one of the above-cited provisions.

        24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                              COUNT II

                   VIOLATIONS OF THE FLORIDA CONSUMER
              COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

        25.     The Plaintiff incorporates by reference Paragraphs 1 through 15 of this Complaint

 as though fully stated herein.

        26.     The Defendant willfully communicated with the debtor or any member of her or

 his family with such frequency as can reasonably be expected to harass the debtor or her or his

 family, or willfully engaged in other conduct which can reasonably be expected to abuse or

 harass the debtor or any member of her or his family, in violation of the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72(7).

        27.     The Defendant claimed, attempted, or threatened to enforce a debt when such

 person knew that the debt was not legitimate or asserted the existence of some other legal right

 when such person knew that the right did not exist, in violation of the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72(9).

        28.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                    2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                        Fla. Stat.§ 559.77;
Case 1:21-cv-21846-JLK Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 5




                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and Fla. Stat. § 559.77;

                 4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                 5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


 Dated: May 18, 2021

                                              Respectfully submitted,

                                      By      /s/ Sergei Lemberg

                                              Sergei Lemberg, Esq.
                                              Florida Bar No. 1026228
                                              Lemberg Law, LLC
                                              43 Danbury Road
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              E-mail: slemberg@lemberglaw.com
